DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority from KR10-20180034076 filed 03/23/2018 in Korea. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. This application is also a CON of 17/001,281 filed 08/24/2020 now PATENT 11307693. Application 17/001,281 is a CON of 16/192,370 filed 11/15/2018 now PATENT 10754463. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 is considered and attached. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- rejected on the ground of non-statutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US11307693B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Current application
PATENT No.: US 11307693 B2

1. A display device, comprising: a first substrate including a light-emitting element, a first side extending in a first direction and a second side extending in a second direction different from the first direction, the first side of the first substrate having a trench in a plan view; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, wherein the sealing member includes a first portion extending in the first direction, the second portion extending in the second direction, a third portion extending from the first portion, and a fourth portion extending in the first direction from the third portion, wherein a width of the fourth portion is different from a width of the first portion, wherein an outermost edge of the first side of the first substrate includes a first outermost edge extending in the first direction, a second outermost edge extending in the first direction and an outermost edge of the trench, and wherein the outermost edge of the trench is recessed inwardly in the second direction than the first outermost edge and the second outermost edge. 
1. A display device, comprising: a first substrate including a light-emitting element, a first side extending in a first direction and a second side extending in a second direction different from the first direction, the first side of the first substrate having a trench in a plan view; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, wherein the sealing member includes a first portion extending in the first direction, the second portion extending in the second direction, a third portion extending from the first portion, and a fourth portion extending, in the first direction from the third portion, wherein a width of the fourth portion is greater than a width of the first portion, wherein an outermost edge of the first side of the first substrate includes a first outermost edge extending in the first direction, a second outermost edge extending in the first direction and an outermost edge of the trench disposed between the first outermost edge and the second outermost edge, and wherein the outermost edge of the trench is recessed inwardly in the second direction with respect to the first outermost edge and the second outermost edge. 

Claim 2.
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17

Claim 18. A display device, in which a display area and a non-display area are defined, the display device comprising: a first substrate including a first base substrate, a light-emitting element disposed on the first base substrate in a display area, a first pad disposed on the first base substrate in a non-display area, and a second pad disposed on the first base substrate in a non-display area; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, coupling the first substrate and the second substrate together, and including a first portion extending in a first direction and a second portion extending in a second direction different from the first direction, wherein a first side of the first base substrate extending in the first direction has a trench, and wherein the trench is disposed between the first pad and the second pad in the first direction.
Claim 18. A display device, in which a display area and a non-display area are defined, the display device comprising: a first substrate including a first base substrate, a light-emitting element disposed on the first base substrate in a display area, a first pad disposed on the first base substrate in a non-display area, and a second pad disposed on the first base substrate in a non-display area; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, coupling the first substrate and the second substrate together, and including a first portion extending in a first direction and a second portion extending in a second direction different from the first direction, wherein a first side of the first base substrate extending in the first direction has a trench, and wherein the trench is disposed between the first pad and the second pad in the first direction. 
Claim 19
Claim 19
Claim 20. A display device, comprising: a first substrate including a light-emitting element, a first side extending in a first direction and a second side extending in a second direction different from the first direction, the first side of the first substrate having a trench in a plan view; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, wherein the sealing member includes a first portion extending in a first direction, a second portion extending in a second direction different from the first direction, and wherein a width of the first portion is different from a width of the second portion.
Claim 20. A display device, comprising a first substrate including a light-emitting element, a first side extending in a first direction and a second side extending in a second direction different from the first direction, the first side of the first substrate having a trench in a plan view; a second substrate disposed over the first substrate; and, a sealing member disposed between the first substrate and the second substrate, wherein the sealing member includes a first portion extending in the first direction, a second portion extending in the second direction, and wherein a width of the first portion, which is proximate to the bay, notch or trench of the first substrate is greater than a width of the second portion, which is farther from the bay, notch or trench of the first substrate than the first portion. 
21. A display device, comprising: a first substrate including a light-emitting element, the first substrate having a trench in a plan view; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, wherein the sealing member includes a first portion extending in a first direction, a second portion extending in a second direction different from the first direction, a third portion extending from the first portion, and a fourth portion extending in the first direction from the third portion, wherein the first substrate includes a first base substrate, the light-emitting element disposed on the first base substrate and at least partially surrounded by the sealing member, and a first pad unit disposed between one side edge of the first base substrate and the first portion of the sealing member in the second direction, wherein an outermost edge of the first side of the first substrate includes a first outermost edge extending in the first direction, a second outermost edge extending in the first direction and an outermost edge of the trench, and wherein the outermost edge of the trench is recessed inwardly in the second direction than the first outermost edge and the second outermost edge. 
Claim 21. A display device, comprising: a first substrate including a light-emitting element, the first substrate having a trench in a plan view; a second substrate disposed over the first substrate; and a sealing member disposed between the first substrate and the second substrate, wherein the sealing member includes a first portion extending in a first direction, a second portion extending in a second direction different from the first direction, a third portion extending from the first portion, and a fourth portion extending in the first direction from the third portion, wherein the first substrate includes a first base substrate, the light-emitting element disposed on the first base substrate and at least partially surrounded by the sealing member, and a first pad unit disposed between one side edge of the first base substrate and the first portion of the sealing member in the second direction, wherein an outermost edge of the first side of the first substrate includes a first outermost edge extending in the first direction, a second outermost edge extending in the first direction and an outermost edge of the trench disposed between the first outermost edge and the second outermost edge, and wherein the outermost edge of the trench is recessed inwardly in the second direction with respect to the first outermost edge and the second outermost edge. 


The claims of the current application are in broader scope than the claims of the patent. For example, the claim 1 of the current application recites in part, “wherein a width of the fourth portion is different from a width of the first portion,” which is obvious to that of the claim 1 of the patent in part reciting “wherein a width of the fourth portion is greater than a width of the first portion.”  Similarly, the limitation of “wherein an outermost edge of the first side of the first substrate includes a first outermost edge extending in the first direction, a second outermost edge extending in the first direction and an outermost edge of the trench,” is read by “wherein an outermost edge of the first side of the first substrate includes a first outermost edge extending in the first direction, a second outermost edge extending in the first direction and an outermost edge of the trench disposed between the first outermost edge and the second outermost edge.” As seen here the claim 1 of the current application has broader subject matter than the subject matter of the claim 1 of the patent.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use the subject matter of claim 1 in view of the claim 1 of the patent to construct a peripheral sealing member in the display device having different width dimensions. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The independent claims 1, 18, 20-21 are allowed for similar reasons found in the notice of allowance dated 12/15/2021 in the parent application 17001281 in view of the prior art of LEE et al., (US-20160029502-A1, hereinafter as, LEE).  The dependent claims 2-17 are also indicated as allowable based on their dependencies from the independent claim 1. The dependent claim 19 is also indicated as allowable based on its dependency from the independent claim 18.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627